Case 3:20-cv-00222-MMH-PDB Document 85 Filed 09/13/21 Page 1 of 6 PageID 1828




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION



    MATTRESS BY APPOINTMENT
    LLC,

                Plaintiff,

    v.                                          Case No. 3:20-cv-222-MMH-PDB

    DANIEL ADAMS,

                Defendant.



                   REQUEST TO THE REGISTER OF COPYRIGHTS
                       PURSUANT TO 17 U.S.C. § 411(b)(2)


          THIS CAUSE came before the Court on Defendant’s Motion for

    Submission by the Court of Questions to the United States Copyright Office

    Pursuant to 17 U.S.C. §411(b)(2) and 37 C.F.R. §205.14 (Doc. 51; Adams Motion)

    and Plaintiff’s Motion for Request to the Register of Copyrights Under 17 U.S.C.

    § 411(b)(2) and 37 C.F.R. § 205.14 and to Stay This Case (Doc. 55; MBA Motion).

    In their respective Motions, the parties requested that the Court submit

    proposed questions to the Register of Copyrights pursuant to 17 U.S.C. §

    411(b)(2) and 37 C.F.R. § 205.14. Each party opposed the other’s proposed

    questions. See Plaintiff’s Memorandum of Law in Opposition to Defendant’s
Case 3:20-cv-00222-MMH-PDB Document 85 Filed 09/13/21 Page 2 of 6 PageID 1829




    Copyright Motion (Doc. 63; MBA Response), filed February 2, 2021; Defendant

    Daniel Adams’ Response in Opposition to Plaintiff’s Motion for Request to the

    Register of Copyrights Under 17 U.S.C. §411(b)(2) and 37 C.F.R. §205.14 and to

    Stay the Case (Doc. 67; Adams Response), filed February 15, 2021.                          On

    September 9, 2021, the Court held a hearing on these Motions, at which all

    parties appeared via Zoom.          See Minute Entry (Doc. 84; Hearing).              At the

    Hearing, the Court granted the Motions to the extent the Court found it

    appropriate to submit revised questions to the Register and denied the Motions

    to the extent the Court’s questions do not include any particular question or

    verbiage that a party requested. Id. After briefly setting out the background

    of this lawsuit to provide context, the Court requests the advice of the Register

    of Copyrights on the questions below.

        I.     Background1

             Plaintiff Mattress by Appointment LLC (MBA) “sells and markets

    mattresses throughout the United States through a network of independent

    dealers who solicit and schedule one-on-one appointments with customers and

    potential customers.” See Amended Complaint for Declaratory Judgment and



    1 The Court has declined to make factual findings at this stage in the proceedings.
    Nevertheless, for the limited purpose of resolving the Motions, the Court is satisfied that MBA
    has set forth a plausible claim for invalidation which has some factual support in the record.
    The facts set forth below are primarily based on MBA’s allegations in the Amended Complaint
    and the limited evidence presented with the Motions. Adams disputes these allegations, and
    the facts are subject to change upon further development of the record.




                                                 -2-
Case 3:20-cv-00222-MMH-PDB Document 85 Filed 09/13/21 Page 3 of 6 PageID 1830




    Demand for Jury Trial (Doc. 37; Am. Compl.) ¶ 6. Defendant Daniel Adams

    began working as a dealer for MBA in 2013. Adams did well and in late 2014,

    MBA made Adams its national director of training whose responsibilities

    included training MBA’s new dealers. In his role training new dealers, Adams

    was responsible for MBA’s training materials.

          MBA alleges that it created these training materials “prior to the time

    that [Adams] first met MBA and its representatives, and prior to the time MBA

    first provided [Adams] with access to them.” See Am. Compl. ¶ 24. MBA

    refers to these allegedly preexisting materials as “the Playbook” and has

    identified them as Exhibits 5-11 of the MBA Motion. See MBA Motion, Ex. 4

    ¶¶ 15-20. According to MBA, Adams worked with MBA management to revise

    these materials. See Am. Compl. ¶ 26. Adams disputes this characterization

    and maintains that he never received “the Playbook.” Adams contends that he

    independently created the entire, or nearly the entire, business manual.

          Adams filed an electronic application with the Copyright Office on August

    26, 2019, seeking a copyright for a work titled “Mattress by Appointment

    Business Plan.”   See MBA Motion, Ex. 22.       On September 24, 2019, the

    Copyright Office issued Copyright Registration No. TXu 2-156-964 to Daniel

    Adams, effective August 26, 2019. See id., Ex. 2. According to MBA, Adams’

    application contained the following inaccuracies: 1) an assertion that Adams is

    the sole author of the work, 2) an assertion that Adams completed the creation




                                         -3-
Case 3:20-cv-00222-MMH-PDB Document 85 Filed 09/13/21 Page 4 of 6 PageID 1831




    of the work in 2014, and 3) a failure to disclose that the work was based on the

    preexisting “Playbook” materials. See Am. Compl. ¶¶ 41-43. Adams denies

    that the application contains any material misrepresentations. In presenting

    the questions below to the Register, the Court expresses no opinion as to

    whether MBA will ultimately sustain its allegations at trial.

       II.      Questions

             At the request of the parties, the Court asks the Register to please take

    into account the following: a) the Application identified one author, Daniel

    Adams, b) the Application identified the author’s creation as “text,” and c) the

    applicant did not otherwise limit the copyright claim. To aid in the resolution

    of this matter, and in accordance with 17 U.S.C. § 411(b)(2), the Court submits

    the following questions to the Register:

        1) Would the Register of Copyrights have refused to register Copyright
           Registration No. TXu 2-156-964 if the Register had known that the
           graphics and photographs in the Deposit Materials were preexisting
           materials authored by someone other than Daniel Adams?

        2) a. Would the Register of Copyrights have refused to register
           Copyright Registration No. TXu 2-156-964 if the Register had known
           that an appreciable amount of the text in the Deposit Materials is based
           on and incorporates preexisting materials authored by someone other
           than Daniel Adams, specifically the documents identified herein as “the
           Playbook”?

              b. Would the Register of Copyrights have refused to register
              Copyright Registration No. TXu 2-156-964 if the Register had known
              that the Deposit Materials contain a limited number of individual words
              or phrases authored by someone other than Daniel Adams?




                                            -4-
Case 3:20-cv-00222-MMH-PDB Document 85 Filed 09/13/21 Page 5 of 6 PageID 1832




        3) Using the online registration application, in response to the prompt
           “Year of Completion (year of Creation),” Daniel Adams answered “2014.”
           Adams maintains that he “created” the materials in 2014, but it is
           undisputed that the Deposit Materials were not “completed” until 2017.
           If the Register of Copyrights had known the foregoing information,
           would she have refused to register Copyright Registration No. TXu 2-
           156-964, which has an effective date of August 26, 2019?

        4) Would the Register of Copyrights have refused to register Copyright
           Registration No. TXu 2-156-964 if the Register had known that the
           registered work contained text that Daniel Adams did not author?

        5) Would the Register of Copyrights have refused to register Copyright
           Registration No. TXu 2-156-964 if the Register had known that the
           registered work contained text that Daniel Adams authored jointly with
           someone else?

          The Clerk of the Court shall submit a copy of this Request to the Acting

    General Counsel of the Copyright Office via email as specified in 37 C.F.R. §

    205.14.   To aid the Register in her analysis of these questions, the Court

    further directs the Clerk of the Court to send the following materials to the

    Register of Copyrights at the address below: 1) a copy of the parties’ Motions

    (Docs. 51, 55) and Responses (Docs. 63, 67); 2) a copy of the alleged “Playbook”

    (Docs. 56-57) marked confidential; and 3) a copy of this Request.

          Because the “Playbook” materials are filed under seal with the Court as

    alleged trade secrets, the Court requests that the Register either return or

    destroy the alleged “Playbook” materials upon completion of her review and

    certify in her response the disposal of these materials.




                                           -5-
Case 3:20-cv-00222-MMH-PDB Document 85 Filed 09/13/21 Page 6 of 6 PageID 1833




          The Court requests a response by October 29, 2021.

          DONE AND ORDERED in Jacksonville, Florida this 13th day of

    September, 2021.




    lc11
    Copies to:

    Counsel of Record

    Shira Perlmutter
          Register of Copyrights and Director
          U.S. Copyright Office
          P.O. Box 70400
          Washington, DC 20024-0400

    Kevin R. Amer
         Acting General Counsel and Associate Register of Copyrights
         U.S. Copyright Office
         411filings@copyright.gov




                                         -6-
